Opinion by
Head, J.,
The defendant is a common carrier engaged in doing business in the state of Pennsylvania. The action is assumpsit to recover damages for an alleged negligent breach by the defendant of its contract or undertaking to safely carry the plaintiff’s goods. The consignor and consignee of the shipment are both residents of Pennsylvania. The contract or obligation to carry arose in this state. It was to be fully performed within its limits. The alleged breach of the contract or duty occurred here. Under such circumstances, it appears to us to be plain that the rights of the plaintiff and the liability of the defendant, if any, must be determined according to the laws of the state of • Pennsylvania. The congress of the United States has not undertaken to fix, by legislation, the rights of a plaintiff or the measure of the liability of a carrier under such circumstances. The recent legislation by the congress, known as the Car-mack Amendment, affecting interstate carriers, and the decisions of the supreme court of the United States construing and applying that legislation, did not therefore change or affect the law of the state of Pennsylvania with relation to the contracts, obligations and liabilities of carriers in regard to shipments which are exclusively intrastate. In so far as the legislation and decisions of the supreme court of the United States have necessarily changed the law theretofore existing in Pennsylvania, they have been fully recognized and followed by this court.
We are not at liberty, however, to modify the existing law of the state of Pennsylvania as announced in a long unbroken line of decisions farther than we were com*621pelled so to do by the act of congress and the decisions, of the supreme court of the United States construing it. If it be the logical result of that legislation and the decisions referred to that the declared public policy of the state of Pennsylvania, in cases wholly within its jurisdiction, should be modified, the duty to make that modification must rest with the tribunal which declared and promulgated the policy. Its decisions have always been and remain binding on this court except in so far as every court of every state is obliged to recognize the paramount authority of the acts of congress and the decisions of the supreme court of the United States construing them.'
In the case before us it appears to be conceded that the law of the state of Pennsylvania, as declared in the decisions of its courts of last resort, must govern. Both parties agree in their printed briefs that the case is controlled, so far as this court is concerned, by Caldwell v. United States Express Company, 36 Pa. Superior Ct. 465.
We have in this record a sharp conflict of testimony as to what occurred at the time of the shipment between the plaintiff and the agent of the defendant. As the case was submitted by the learned trial judge to the jury, their verdict necessarily establishes, for the purposes of our review, the facts as they were testified to by the plaintiff. She says in brief, she had received a consignment of four valuable rings from a well-known jewelry firm in the city of Philadelphia. They had been carried and delivered to her by the defendant company. They were sent for her inspection, with the idea she would select and purchase one of them. On the outside wrapper of the package which she received, as it was prepared for shipment, there was evidence it had come from a firm of jewelers and had been carried to her for the sum of twenty-five cents. In returning the shipment she used the same box, packed the several articles in the same condition in which she had found them, *622wrapped them securely with new wrapping paper, addressed them to the same jewelry firm, and sealed the string with which she bound the package. She declares that in order to prevent any mistake, she carried back to the agent the paper in which the box had been wrapped when it came, showing on its face that it had come from Hoover & Smith, Jewelers, and that the rate fixed in Philadelphia and paid was twenty-five cents. She exhibited this to the agent. He asked her if she desired to fix a value on the package. She replied that she did 'not, as no value had been fixed when it was sent to her, but that it was a valuable package. The agent, without further demand or inquiry, received the package, accepted her money, and gave her a receipt therefor. There is no denial but that the package was lost through the negligence of the defendant company or its servants.
As we read and understand the case of Caldwell v. United States Express Company, 36 Pa. Superior Ct. 465, the learned trial judge carefully and fairly submitted to the jury the question of fact that would necessarily arise under the circumstances referred to attending the shipment. It was clearly stated to the jury that if the plaintiff, in the manner in which she prepared her package; in a refusal to answer, if she did so refuse, proper demands made by the agent as to the contents; or otherwise had designedly or fraudulently misled the carrier into believing the package to be of little value, she could not recover more than the $50.00 stipulated for in the receipt. If, on the other hand, it was found that the package was so wrapped and prepared as not to conceal its character or value; that it was made known to the agent it had been received from a jewelry firm and was being returned to that firm; if no demand was made that the plaintiff should declare the quality of its contents or the value thereof, but the agent merely inquired whether she desired to put a value on it or not, then she was not estopped, under the laws of the state of Pennsylvania, *623from recovering the value of the package in case of its negligent loss. This was a correct application, by the learned trial judge, of the principle of Caldwell v. United States Express Company, relied on by both parties. Until the Supreme Court of this state has determined that a long line of its own cases, continuously followed by this court, must be no longer regarded as indicative of the law of Pennsylvania, because of the recent legislation by the Congress of the United States, we feel obliged to follow that doctrine.
There may be, because of what we have adverted to, some technical error in the affirmance of the plaintiff’s first point, first assignment of error. The point is drawn so broadly that it in no way distinguishes between interstate shipments, controlled by the act of congress, and intrastate shipments, concerning which the law of the state of Pennsylvania is still supreme, but under the facts of this case that technicality could in no way have harmed the defendant. The assignments of error are overruled.
Judgment affirmed.